COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                          §

 WILLIAM VIEIRA,                               §              No. 08-16-00100-CR

                      Appellant,               §                Appeal from the

 v.                                            §               394th District Court

 THE STATE OF TEXAS,                           §           of Hudspeth County, Texas

                      State.                   §                 (TC# HU5706)

                                            §
                                          ORDER

       The Court GRANTS the State’s third motion for extension of time within which to file

the brief until March 22, 2017. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO

FILE THE STATE’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Jaime Esparza, State’s attorney, prepare the State’s

brief and forward the same to this Court on or before March 22, 2017.

       IT IS SO ORDERED this 21st day of February, 2017.


                                                    PER CURIAM


Before McClure, C.J., Rodriguez, and Palafox, JJ.